ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
5 Star Forestry, LLC                          )      ASBCA No. 59591
                                              )
Under Contract No. W912EF-12-P-5091           )

APPEARANCES FOR THE APPELLANT:                       Michael S. Bissell, Esq.
                                                     Tyler S. Waite, Esq.
                                                      Campbell & Bissell, PLLC
                                                      Spokane, WA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                     J. Tyler Moore, Esq.
                                                       Deputy District Counsel
                                                       U.S. Army Engineer District, Walla Walla

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 14 July 2015




                                                  Administrativ Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59591, Appeal of 5 Star Forestry,
LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals